ORDER
The Office of Disciplinary Counsel has filed a petition asking this Court to place respondent on interim suspension pursuant to Rule 17(b), RLDE, Rule 413, SCACR, and seeking the appointment of an attorney pursuant to Rule 31, RLDE, Rule 413, SCACR. Respondent has filed a return in opposition and objects to the Court considering certain materials attached to the Office of Disciplinary Counsel’s petition. We agree with respondent that the materials are not properly before the Court and we have not considered those materials in acting on the petition.
IT IS ORDERED that the petition is granted and respondent’s license to practice law in this State is suspended until further order of the Court.
This Order, when served on any bank or other financial institution maintaining trust, escrow and/or operating accounts) of respondent, shall serve as an injunction to prevent respondent from making withdrawals from the account(s).
/s/ Ernest A. Finney, Jr., C.J.
FOR THE COURT